                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

GATHAN M. EPHRIM,

              Plaintiff,

v.                                                           No. CV 18-63 CG

NANCY A. BERRYHILL,
Acting Commissioner for the
Social Security Administration,

              Defendant.

                                   FINAL JUDGMENT

       Pursuant to the Court’s Memorandum Opinion and Order, (Doc. 22), which

granted Plaintiff’s Motion to Reverse and Remand with Supporting Memorandum, (Doc.

17), the Court enters this Judgment under Rule 58 of the Federal Rules of Civil

Procedure REMANDING this case to the Commissioner of the Social Security

Administration for further administrative action.

       IT IS SO ORDERED.



                                   __________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
